Citation Nr: 0617628	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Ronald Friddle, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1942 to July 
1946.  He is deceased and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for the cause of the veteran's death.  

In her claim, the appellant asked for service connection for 
the cause of the veteran's death.  The RO considered that 
claim and also considered and denied the issue of entitlement 
under 38 U.S.C.A. § 1318.  

The appellant requested a hearing before the Board on her 
June 2004 appeal.  The appellant failed to appear for the 
January 2005 hearing.  It was rescheduled for April 2005.  
The appellant later cancelled the hearing and withdrew the 
request.  The Board may proceed to consider the case.  
38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The veteran died in March 2003 as the result of 
respiratory failure secondary to pneumonia.

2.  During his lifetime the veteran was service connected for 
minimal facet degenerative joint disease of the lumbar spine, 
multi-level degenerative joint disease of the cervical spine, 
amputation of the left lower leg and the scar associated with 
the amputation, evaluated as totally disabling in August 
2002.

3.  The veteran's service medical records show no treatment 
for any chronic respiratory conditions.  

4.  There is no medical evidence suggesting that the 
veteran's service-connected degenerative joint disease or 
amputation or the scar of the amputation caused or aggravated 
any of the medical conditions that caused his death, nor that 
the degenerative joint disease or amputation or the scar of 
the amputation caused or contributed substantially or 
materially to cause the veteran's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310, 3.312 (2005).

2.  The basic criteria for entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for the Cause of the Veteran's Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran died in March 2003.  His death certificate lists 
the cause of his death as respiratory failure secondary to 
pneumonia.  No other primary or contributory causes of death 
were listed.  

The grounds on which the appellant relies are not entirely 
clear.  Shortly after the veteran's death, the appellant 
filed a claim for benefits with VA.  The appellant's 
subsequent submissions of medical evidence and opinions and 
statements from the appellant herself and her daughter all 
appear to argue that the veteran was entitled to be 100 
percent service connected from an earlier date.  That issue 
will be addressed below.  

The veteran's service medical records show no treatment for 
any chronic respiratory diseases.  The veteran's report of 
physical examination on entry to service is not of record.  
The veteran underwent a chest X-ray in March 1945 which was 
normal.  There were also no complaints regarding the 
veteran's lungs or breathing in the medical records following 
his wounding in action.  An examination report of February 
1945 indicates that the veteran's lungs were clear to 
auscultation and percussion.  The examination report of the 
Certification of Disability for Discharge in July 1946 was 
normal with regard to the veteran's lungs.  Therefore, 
incurrence in service is not factually shown.  The medical 
evidence submitted by the record tends to show pulmonary 
difficulty; however, none of these records indicate that any 
of these difficulties are related to service.  The first 
indication that the veteran has trouble breathing are in 
private medical records from 1994, nearly fifty years post 
service.  The Board finds that there is no evidence of 
inservice incurrence or aggravation of a pulmonary 
disability.  

The appellant has not stated that a medical professional 
indicated that a possible relationship existed between the 
veteran's respiratory disease and his military service.  As 
noted above, the veteran's service medical records show no 
pertinent complaints or diagnoses, and pneumonia was not 
diagnosed until many years after his separation from service.  
The appellant has never stated that he had continuity of 
symptomatology or treatment since service.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, there is no medical evidence 
establishing a relationship is possible between any of the 
disorders that caused or contributed to cause the veteran's 
death and his military service on a direct basis.  

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Prior to his death, 
the veteran was serviced connected for degenerative joint 
disease of the lumbar and the cervical spine, amputation of 
the left lower leg and the scar associated with the 
amputation, evaluated as totally disabling from August 2002.  
The appellant has not alleged that this condition somehow 
caused or contributed to the veteran's death, and there is no 
medical evidence suggesting that such a theory is possible.  
It must be noted that none of the veteran's service connected 
disabilities are listed anywhere on the veteran's death 
certificate as a cause or contributory cause of death.  At no 
time has a medical professional hinted that the veteran's 
service connected disabilities somehow caused or aggravated 
the respiratory disease that caused his death.  The appellant 
has never stated that any medical professional has told her 
such a relationship is possible.

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that service 
connection for the cause of the veteran's death is not 
warranted.  There is simply no competent evidence indicating 
that the respiratory failure due to pneumonia that caused to 
his death was incurred inservice.  There is also no competent 
evidence indicating that the veteran's service-connected 
degenerative joint disease, amputation or scar associated 
with the amputation, caused or aggravated any of the medical 
conditions that caused his death, nor that this condition 
caused or contributed substantially or materially to cause 
the veteran's death.  There is no benefit of the doubt that 
could be resolved in the appellant's favor.  

Entitlement to Dependent and Indemnity Compensation under 
38 U.S.C.A. § 1318

All § 1318 bases for an award of DIC are an intrinsic part of 
a DIC claim in those cases in which service connection for 
the cause of the veteran's death is denied and the veteran 
had a totally disabling service-connected condition at the 
time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 
(2000).  The veteran was rated 100 percent disabled at the 
time of his death; therefore, VA is required to consider the 
appellant's claim for DIC under all relevant laws, which 
includes section 1318.  Id.  

Dependency and indemnity compensation benefits may be paid to 
a deceased veteran's surviving spouse in the same manner as 
if the veteran's death is service-connected when, in 
pertinent part, the following conditions are met:

(1) the veteran's death was not caused by his or his own 
willful misconduct and either the veteran was in receipt 
of or was entitled to receive compensation at the time 
of death for service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 years or more 
immediately preceding death or, if totally rated for a 
lesser period, the veteran was so rated continuously for 
a period of not less than five years from the date of 
the veteran's discharge from active duty; or

(2) the veteran would have been entitled to receive a 
100 percent disability rating for such time period but 
for factors such as the receipt of military retired pay 
or clear and unmistakable error in a final rating or 
Board decision. 38 U.S.C. § 1318 (West 2002).

A VA regulation, 38 C.F.R. § 3.22 (2005), provides, in 
relevant part, that:

(a) Even though a veteran died of non- service-connected 
causes, VA will pay death benefits to the surviving 
spouse or children in the same manner as if the 
veteran's death were service-connected, if: (1) The 
veteran's death was not the result of his own willful 
misconduct, and (2) At the time of death, the veteran 
was receiving, or was entitled to receive, compensation 
for service- connected disability that was: (i) rated by 
VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death; or (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 
years immediately preceding death.

(b) For purposes of this section, "entitled to 
receive" means that at the time of death, the veteran 
had service- connected disability rated totally 
disabling by VA but was not receiving compensation 
because: (1) VA was paying the compensation to the 
veteran's dependents; (2) VA was withholding the 
compensation under authority of 38 U.S.C. 5314 to offset 
an indebtedness of the veteran; (3) The veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and 
unmistakable error [CUE] in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date;

In this case, it is readily apparent that the criteria for 
the award of DIC benefits under 38 U.S.C.A. § 1318 are not 
met by the evidence of record.  To that end, the record does 
show that while the veteran died of natural causes and not as 
the result of willful misconduct, and also while he was 
service-connected for a disability deemed totally disabling 
at that time (amputation of the left lower leg, associated 
scar and lumbar and cervical spinal degenerative joint 
disease), a total (100 percent) rating for his disabilities 
was only in effect for seven months, but not 10 years (from 
August 2002, to March 2003).  The veteran was actually 
receiving 100 percent disability compensation at the time of 
his death (i.e., it was not being withheld for any reason).  
The appellant is not eligible for DIC benefits under 38 
U.S.C.A. § 1318(b)(1) and 38 C.F.R. §§ 3.22(a)(1), (2)(i).

Moreover, while the veteran was service-connected for his 
amputated leg disability immediately after service in July 
1946, during the next five years the rating fluctuated from 
40 to 100 percent, and so the appellant is not eligible for 
DIC benefits under 38 U.S.C.A. § 1318(b)(2) and 38 C.F.R. §§ 
3.22(a)(1), (2)(ii).  

The veteran's service record does not show that he was a POW 
during his period of active duty.  DIC benefits are not 
available to the appellant under 38 U.S.C.A. § 1318(b)(3) and 
38 C.F.R. §§ 3.22(a)(1), (2)(iii).

The Board notes that the appellant has submitted evidence and 
argument that the veteran's disabilities were such that he 
could have been evaluated as 100 percent disabled for at 
least 10 years prior to his death.  She appears to argue not 
that the VA incorrectly decided a claim, but that the veteran 
was entitled to benefits long before his death.  

The Board observes that "100 percent disabled" is not a 
condition that exists outside the function of the law.  Every 
rating exists solely as the result of VA's benefits 
adjudication system.  The appellant's assertion that he was 
100 percent disabled, even with corroboration from the 
veteran's physician, is insufficient to establish the rating.  
The existence of medical evidence that would demonstrate 
entitlement to a higher disability rating does not mean that 
entitlement is therefore established.  

Without knowledge of the veteran's advancing condition, VA 
cannot increase benefits, even if the veteran would have 
received benefits had he applied for them.  Accordingly, VA 
assigns effective dates for disability ratings on either the 
date the claim for entitlement was received or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005) (emphasis added).  In the instant case, even if the 
medical evidence of record showed that the veteran's service 
connected disabilities had become severe at least ten years 
prior to his death, the receipt of claim date in 2002 is 
later than entitlement, and it governs the effective date of 
the 100 percent rating.  

The Board additionally notes that, per application of 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Board 
need not review whether there is any other disorder of record 
that could have been service-connected and then assigned a 
total rating for the appropriate period of time so as to 
warrant the award of DIC benefits under 38 U.S.C.A. § 1318, 
also known as "hypothetical entitlement."  See also 38 
C.F.R. § 3.22.  The record shows that the pending claim for 
such benefits was filed in April 2003; as such, it was filed 
after the January 21, 2000, finalization of VA's modification 
of 38 C.F.R. § 3.22 so as to prevent VA's consideration of 
such claims.  See Rodriguez, supra.  Therefore, consideration 
of hypothetical entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is legally precluded in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Again, the Board has considered the benefit of the doubt rule 
for this claim, but as the preponderance of the evidence is 
against the claim for DIC benefits under 38 U.S.C.A. § 1318, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); Gilbert, supra.

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was signed 
into law (now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)), which, among other changes, expanded the 
notification and duty to assist obligations owed to 
claimants.

As regard the claim for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, the Board notes that the 
appellant has been notified of the reasons for the denial of 
the claim, has been given notice of the laws and regulations 
governing the claim, has been afforded an opportunity to 
present evidence and argument in connection with the claim, 
and has had readjudication of the claim.  The Board finds 
that these actions are sufficient to satisfy any duties to 
notify and assist owed the appellant.  As explained above, 
the claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Hence, the claim is ready to be considered on the 
merits.

The claim for service connection for the cause of the 
veteran's death does fall under the duty to notify and assist 
provisions of the VCAA.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to the initial adjudication of the appellant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim.  The April 
2003 letter informed her that additional information or 
evidence was needed to support her claim, and asked her to 
send the information or evidence to VA.  The appellant has 
submitted numerous documents in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death, any 
questions as to the effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the appellant's claim for service 
connection for the cause of the veteran's death.  Post-
service documents include the veteran's death certificate, 
reports of VA examination and numerous private medical 
records, and several statements from the appellant, her 
daughter and the veteran's physician.  Significantly, the 
record does not otherwise establish the existence of any 
other documents that would aid in substantiating the claim 
for service connection for the cause of the veteran's death.

In the present case, service connection for the cause of the 
veteran's death is clearly without merit as discussed above.  
Additionally, the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is a legal one as there is 
no dispute as to the essential facts required to resolve the 
matter.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


